DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on July 15, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20221014 for references purposes only.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 depends upon claim 32, which does not exist. Therefore, the metes and bounds of claim 5 are vague and indefinite. For purposes of applying the prior art only, Examiner will interpret claim 5 as depending upon claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blake et al. (US 2019/0043138) in view of Bryant et al. (US 10,929,931). 

Claims 1, 16, 18
Blake discloses:
obtaining, from at least a first node of a plurality of nodes (e.g. 2a, 2b, 2c, 2d, 2e, 2f, 2g, 2h, see figure 1, [0055]), a first set of information (imported data, see [0055]) associated with a first plurality of invoices (bills, see figure 9, [0097]);
wherein each of the plurality of nodes maintains a respective copy of a same blockchain ledger (blockchain ledger, see [0214-0226]); 
wherein the blockchain ledger comprises a plurality of blocks, each block comprising one or more transactions (transaction activity, see [0214-0226]);
wherein the blockchain ledger comprises at least one transaction (transaction activity, see [0214-0226]) associated with each of the first plurality of invoices; 
based on the first set of information, training a prediction model (algorithm, see [0134]) to determine a predicted lowest cost (cheapest price, see [0106]) of obtaining funding using an invoice (e.g. college expenses, see [0106]) and an associated funding type (e.g. donations, crowdfunding, see [0067-0068]); 
obtaining a target funding amount (full debt repayment, see [0036]) and a target funding date (estimated date, see [0036]) of a particular entity (client, see [0035]);
generating a recommendation (breaking down bills left to pay and the amount at which the bill can be paid, [0100]) for obtaining the target funding amount (full debt repayment, see [0036]), by the target funding date (estimated date, see [0036]), using a subset of a second plurality of invoices (bills, see figure 9, [0097]) issued by the particular entity, wherein the generating operation comprises: 
obtaining, from at least a second node of the plurality of nodes, a second set of information associated with a first invoice (receipts history, see [0105], figure 13) of the second plurality of invoices; 
obtaining, from at least a third node of the plurality of nodes, a third set of information associated with a second invoice (receipts history, see [0105], figure 13) of the second plurality of invoices; 
applying the prediction model to the second set of information to determine (a) a first predicted cost (price, see [0106]) of obtaining funding, by the target funding date (pay off student loans by this year, see figure 13), using the first invoice and (b) a first associated funding type (e.g. cryptocurrency, see figure 13); 
applying the prediction model to the third set of information to determine (a) a second predicted cost (price, see [0106]) of obtaining funding, by the target funding date, using the second invoice and (b) a second associated funding type (e.g. credit, see figure 13); Attorney Docket No. R00486NP
wherein the first associated funding type and the second associated funding type are different (cryptocurrency vs. credit, see figure 13); 
based on the first predicted cost and the second predicted cost, selecting the first invoice (e.g. cryptocurrency, see figure 13) for obtaining the target funding amount of the particular entity, without selecting the second invoice for obtaining the target funding amount of the particular entity; 
presenting (digital graphical display, see [0104]), at an interface, the recommendation (breaking down bills left to pay and the amount at which the bill can be paid, [0100]) for obtaining the target funding amount by the target funding date using the first invoice, without using the second invoice.
Blake does not disclose:
and each block… block.
Bryant teaches:
and each block (new block, see C4 L19-33) associated with a preceding block based on a hash (hash value of the previous block, see C4 L19-33) of the preceding block.
Blake discloses obtaining a first set of information, training a prediction model to determine a lowest cost, obtaining a target funding amount and date, generating a recommendation, selecting the first invoice, and presenting the recommendation. Blake does not disclose taking a hash value of the previous block, but Bryant does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the social finance network platform of Blake with the hash value of the previous block of Bryant because 1) a need exists for a student debt repayment program that incorporates a blockchain ledger or offers additional possible uses of currency and payment (see Blake [0004]); and 2) a need exists for using a distributed ledger that gives the option for private information and permissioned participants in the blockchain (see Bryant C3 L21-36). Taking a hash value of the previous block will allow for the creation of a new block to be added to a blockchain ledger. A blockchain ledger allows for a distributed database where records are maintained at each node (see Bryant C3 L41-55).

Claim 2
  Furthermore, Blake discloses:
the first node, the second node, and the third node are the same (e.g. college, see figure 1).

Claims 3, 17, 19
Furthermore, Bryant teaches:
verifying that the blockchain ledger including the first set of information is valid (verify the block is valid, see C7 L51-56).

Claim 4
Furthermore, Bryant teaches:
verifying that the blockchain ledger is valid comprises: verifying that data of a particular block matches a first hash of the particular block as stored by the particular block (result in correct hash value, see C8 L1-19); and 
verifying that the first hash of the particular block as stored by the particular block matches a second hash of the particular block as stored by another block following the particular block (result in correct hash value, see C8 L1-19).

Claim 5
Furthermore, Bryant teaches:
verifying that the blockchain ledger is valid comprises: obtaining a first copy (copy, see C5 L36-61) of the blockchain ledger from the first node (each node, see C5 L45-61); 
obtaining a second copy (copy, see C5 L36-61) of the blockchain ledger from a fourth node (each node, see C5 L45-61); 
verifying that the first copy of the blockchain ledger matches the second copy of the blockchain ledger (each node has its own copy which is identical to every other copy stored by each other node, see C5 L36-61).

Claims 6, 20
Furthermore, Blake discloses:
initiating a transaction, using at least a fourth node (e.g. 2a, 2b, 2c, 2d, 2e, 2f, 2g, 2h, see figure 1, [0055]) of the plurality of nodes, to use the first associated funding type (e.g. cryptocurrency, see figure 13) to obtain funding using the first invoice.

Claim 7
Furthermore, Blake discloses:
the prediction model comprises a subsidiary model to predict a percentage discount (discount, potential early pay incentives, see [0061, 0124]) at which the invoice would be paid, by a debtor (e.g. employer, see [0061]) associated with the invoice, before a due date associated with the invoice.

Claim 8
Furthermore, Blake discloses:
the prediction comprises a subsidiary model to predict a percentage loss (a reduced amount of user’s entire debt, see [0071]) at which the invoice would be purchased, by a third party (third party, see [0061]), before a due date associated with the invoice.

Claim 9
Furthermore, Blake discloses:
selecting the first invoice without selecting the second invoice is responsive to determining that the first predicted cost for the first invoice is less (cheapest price, see [0106]) than the second predicted cost for the second invoice.

Claim 10
Furthermore, Bryant teaches:
the first set of information associated with the first plurality of invoices comprises: a transaction committed on the blockchain ledger indicating that a third invoice was sold to a third party at a particular loss (e.g. offer or counteroffer is less than estimate, C14 L50 – C15 L5).

Claim 11
Furthermore, Bryant teaches:
the second set of information associated with the first invoice comprises: a transaction committed on the blockchain ledger indicating that a debtor associated with the first invoice made a payment on a third invoice to another entity (e.g. payment made by insurer to insured or vendor, see C13 L47-55) before a due date of the third invoice.

Claim 12
Furthermore, Blake discloses:
generating a second recommendation (breaking down bills left to pay and the amount at which the bill can be paid, [0100]) for obtaining the target funding amount, by the target funding date, using a second subset of the second plurality of invoices (bills, see figure 9, [0097]) issued by the particular entity, wherein the second recommendation indicates using both the first invoice and the second invoice.

Claim 13
Furthermore, Blake discloses:
the recommendation indicates an amount of funding to be obtained from each of a plurality of funding types (breaking down bills left to pay and the amount at which the bill can be paid, [0100]).

Claim 14
Furthermore, Blake discloses:
the plurality of funding types comprises at least two of: early payment of an invoice (potential early pay incentives, see [0124]), invoice factoring, and line of credit (credit card accounts, see [0055]).

Claim 15
Furthermore, Blake in view of Bryant discloses:
verifying that the blockchain ledger including the first set of information is valid (see claim 3), wherein verifying that the blockchain ledger is valid comprises: 
verifying that data of a particular block matches a first hash of the particular block as stored by the particular block (see claim 4);
verifying that the first hash of the particular block as stored by the particular block matches a second hash of the particular block as stored by another block following the particular block (see claim 4);
obtaining a first copy of the blockchain ledger from the first node (see claim 5); 
obtaining a second copy of the blockchain ledger from a fourth node (see claim 5); 
verifying that the first copy of the blockchain ledger matches the second copy of the blockchain ledger (see claim 5); 
initiating a transaction, using at least a fifth node of the plurality of nodes, to use the first associated funding type to obtain funding using the first invoice; (see claim 6) 
generating a second recommendation for obtaining the target funding amount, by the target funding date, using a second subset of the second plurality of invoices issued by the particular entity, wherein the second recommendation indicates using both the first invoice and the second invoice (see claim 12); 
wherein: Attorney Docket No. R00486NPthe first node, the second node, the third node, and the fifth node are the same (see claim 2); 
the prediction model comprises a first subsidiary model to predict a percentage discount at which the invoice would be paid, by a debtor associated with the invoice, before a due date associated with the invoice (see claim 7); 
the prediction comprises a second subsidiary model to predict a percentage loss at which the invoice would be purchased before the due date associated with the invoice (see claim 8); 
selecting the first invoice without selecting the second invoice is responsive to determining that the first predicted cost for the first invoice is less than the second predicted cost for the second invoice (see claim 9); 
the first set of information associated with the first plurality of invoices comprises: a transaction committed on the blockchain ledger indicating that a third invoice was sold at a particular loss (see claim 10); 
the second set of information associated with the first invoice comprises: a transaction committed on the blockchain ledger indicating that a debtor associated with the first invoice made a payment on a third invoice to another entity before a due date of the third invoice (see claim 11); 
the recommendation indicates an amount of funding to be obtained from each of a plurality of funding types (see claim 13), wherein the plurality of funding types comprises at least two of: early payment of an invoice, invoice factoring, and line of credit (see claim 14).

Response to Arguments
103 rejection
Applicant argues that the prior art does not teach training a prediction model to determine a predicted lowest cost of obtaining funding using an invoice and an associated funding type. 
Examiner disagrees. Blake discloses creating an algorithm to perform algorithmic functions such as determining how to minimize damage (i.e. lowest cost) for repaying debt past a predetermined date and determining the best timetable for paying off debt (see Blake claims 1 and 13). The algorithm is trained using various data such as purchasing routine, repayment of debt routine, activity within the platform, use of debt repayment rebate on a credit card, and altruistic tendencies in relation to crowdfunding and giving money (see Blake claim 8). Note the intended use language below.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Madden (US 2019/0228397) discloses dynamic economizer methods and systems for improving profitability, savings, and liquidity via model training.
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claim 1 which recites “to determine a predicted lowest cost”; “to determine (a) a first predicted cost of obtaining funding, by the target funding date, using the first invoice”; and “to determine (a) a second predicted cost of obtaining funding, by the target funding date, using the second invoice.” See claim 7 which recites “to predict a percentage discount”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered.  However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688